Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method for preparing metal nanocubes, classified in B22F 9/24.
II. Claims 18-22 and 24, drawn to palladium nanocubes and catalysts and cells comprising same, classified in B22F 1/0018.
III. Claim 23, drawn to a method for CO2 reduction, classified in C01B 32/50.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make a materially different product, such as copper nanomaterials.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP the product as claimed can be used in a materially different process, such as a process of mixing paint.
Inventions I and III are directed to prima facie independent and distinct processes.  Nothing in the method as defined in, e.g. claim 1 relates in any way to CO2 reduction, nor does CO2 reduction imply any of the method steps as set forth in Group I. Each of these processes are usable separately and individually, and a disclosure of one would not likely disclose or render the other obvious.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Nicole Clark on May 7, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

      Claim Interpretation
8.	It is noted that instant claim 1 does not set forth any limits on the “combining temperature”, “combining time”, “reaction temperature” or “reaction time”.  Therefore whatever temperatures or times may be employed in equivalent methods in the prior art will be held to be fully within the scope of at least claim 1.

Rejections—35 U.S.C. 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Lines 4-5 of claim 1 recite “preparing a reaction mixture…by heating the reaction mixture….”  It is unclear how one could heat a product until that product has first been prepared.  Clarification is required as to what step(s) or action(s) must occur in order for a given method to fall within the scope of claim 1.

c)  Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Rejections – 35 U.S.C. 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-7, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2011/0118111).
Hwang discloses making PtCo nanocubes by mixing solutions containing components such as platinum acetylacetonate (see Hwang para. [0026]) together with oleylamine and trioctylphosphine (see Hwang para. [0027]), and heating under an inert atmosphere to form the nanocubes.  With respect to claims 2 and 17, para. [0032] of Hwang discloses decreasing the temperature of the solution, centrifuging to obtain the desired nanocubes, and dissolving in an organic solvent.  With respect to claim 12, the molar ratio of stabilizer to metal in the prior art is preferably 2-10 mol of stabilizer to 1 mol of metal (see Hwang para. [0027]), the entirety of which is within the range of the instant claim.  None of the rejected claims set forth any limits on the “combining temperature”, “combining time”, “reaction temperature” or “reaction time”.  Therefore whatever temperatures or times may be employed in the prior art are held to fall within the scope of these parameters of the instant claims.
platinum compounds to produce platinum-containing nanocubes as opposed to the palladium compounds and nanocubes required by instant claims 4, 5, 11 and 12, and ii) Hwang does not specifically state that all of the steps that require an inert atmosphere in the instant claims are carried out in such an atmosphere.  However,
a) The similarity of platinum and palladium compounds and their behavior in chemical reactions results in a disclosure of chemical processes involving compounds of one of those metals rendering such a process obvious to try with respect to the other such metal.  In other words, the present situation would involve a simple substitution of one known element for another to obtain predictable results, in accord with MPEP 2143 (I)(B).
b) With regard to an inert atmosphere, Hwang clearly discloses heating in such an atmosphere as indicated above.  Further, the examiner submits that the benefits of employing an inert atmosphere in a chemical process, i.e. prevention of oxidation of the materials used in such a process, are so well known in the art that to use an inert atmosphere whenever practical in such a process would have been considered to be advantageous by one of ordinary skill in the art.
Thus, the disclosure of Hwang et al. is held to create a prima facie case of obviousness of a method as presently claimed.

13.	Claims 1-5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2011/0124500).
Fang discloses making PtCu nanocubes by mixing components such as platinum acetylacetonate and oleylamine under an argon stream; see Fang para. [0043]. The mixture is heated to 2300C, quenched by injecting toluene, and left to cool down to room temperature.  The nanocubes are isolated by precipitating using ethanol, centrifugation, and redispersing in 
Fang differs from the instant claims in that i) Fang employs platinum compounds to produce platinum-containing nanocubes as opposed to the palladium compounds and nanocubes required by instant claims 4, 5 and 11, and ii) Fang does not specifically state that all of the steps that require an inert atmosphere in the instant claims are carried out in such an atmosphere.  However,
a) The similarity of platinum and palladium compounds and their behavior in chemical reactions results in a disclosure of chemical processes involving compounds of one of those metals rendering such a process obvious to try with respect to the other such metal.  In other words, the present situation would involve a simple substitution of one known element for another to obtain predictable results, in accord with MPEP 2143 (I)(B).
b) With regard to an inert atmosphere, Fang clearly discloses mixing of components in such an atmosphere as indicated above.  Further, the examiner submits that the benefits of employing an inert atmosphere in a chemical process, i.e. prevention of oxidation of the materials used in such a process, are so well known in the art that to use an inert atmosphere whenever practical in such a process would have been considered to be advantageous by one of ordinary skill in the art.
Thus, the disclosure of Fang et al. is held to create a prima facie case of obviousness of a method as presently claimed.

14.	Claims 1, 2, 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Yang et al. Chemistry of Materials article.
0C, adding a stock solution of copper chloride, holding for 3 minutes, and rapidly cooling to obtain copper nanocubes.  The nanocubes are dispersed in toluene and centrifuged at least twice.   Yang does not specifically state that all of the steps that require an inert atmosphere in the instant claims are carried out in such an atmosphere.  However, Yang clearly discloses mixing of components in such an atmosphere as indicated above.  Further, the examiner submits that the benefits of employing an inert atmosphere in a chemical process, i.e. prevention of oxidation of the materials used in such a process, are so well known in the art that to use an inert atmosphere whenever practical in such a process would have been considered to be advantageous by one of ordinary skill in the art. 
 Thus, the disclosure of Yang et al. is held to create a prima facie case of obviousness of a method as presently claimed.

		     		Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 1, 2, 6-10 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/525097 (reference application).  [Note: The ‘097 application has been published as US 2021/0031271.  However, the present rejection is based on the currently pending claims in the ‘097 application, which may differ from those in the published application].
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of the reference application are directed to substantially the same series of process steps (preparing, combining and reacting a metal complex solution and a reaction mixture) to achieve the same result (metal nanostructures).  Claim 2 of the reference application recites forming metal nanocubes as required by the instant claims, and also recites use of a ligand as recited in instant claims 6 and 7.  The times and 
The present claims and those of the reference application differ in that the reference application is limited to preparing copper nanostructures, while the present claims are directed to preparing “metal” nanocubes, i.e. encompass preparing nanostructures of any metal.  However, the examiner submits that one carrying out a method as defined in e.g. claim 2 of the reference application would in fact carry out a method as presently claimed.  Because of the substantial overlap between the methods as defined in the instant claims and the ‘097 claims, no patentable distinction is seen to exist therebetween.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

			Allowable Subject Matter
17.	Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest preparing palladium nanocubes as claimed under the parameters as set forth in these claims.

18.	The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	May 24, 2021